      Case 3:20-cv-05483-LC-MAF Document 5 Filed 08/12/20 Page 1 of 2




         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION

TAVANI GLAZE,

     Petitioner,

v.                                         Case No. 3:20cv5483-LC/MAF

M.V. JOSEPH, Warden,

     Respondent.
                                    /


                                   ORDER

     This matter is before the Court on the Report and Recommendation of

the U.S. Magistrate Judge (ECF No. 4) that the petition for writ of habeas

corpus, filed pursuant to 28 U.S.C. § 2241, be dismissed without prejudice.

The parties have been furnished a copy of the Report and Recommendation

and have been afforded an opportunity to file objections pursuant 28 U.S.C.

§ 636(b)(1). No objections have been filed.

     Having considered the Report and Recommendation, I have

determined it should be adopted.

     Accordingly, it is now ORDERED as follows:
      Case 3:20-cv-05483-LC-MAF Document 5 Filed 08/12/20 Page 2 of 2


                                                                Page 2 of 2

      1. The Report and Recommendation (ECF No. 4) is adopted and

incorporated by reference in this order.

      2. The Clerk shall enter judgment stating, “The petition is dismissed

without prejudice.”

      3. The Clerk shall close the file.

      DONE AND ORDERED on the 12th day of August, 2020.




                              s /L.A. Collier
                              LACEY A. COLLIER
                              SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5483-LC/MAF
